                               Case 18-10334            Doc 708        Filed 12/14/19           Page 1 of 3
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 18-10334-WIL
The Condominium Association of the Lynnh                                                                   Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-0                  User: larter                       Page 1 of 2                          Date Rcvd: Dec 12, 2019
                                      Form ID: defntc                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 14, 2019.
db              The Condominium Association of the Lynnhill Condom,    PO Box 309,
                 Temple Hills, MD 20757-0309
aty           #+Andrew M. Troop,    Pillsbury Winthrop Shaw Pittman LLP,   1540 Broadway,
                 New York, NY 10036-4083
aty           #+Andrew V. Alfano,    Pillsbury Winthrop Shaw Pittman LLP,   1540 Broadway,
                 New York, NY 10036-4083
aty             Jason S. Sharp,   Pillsbury Winthrop Shaw Pittman LLP,    2 Houston Center,
                 909 Fannin, Suite 2000,    Houtston, TX 77010-1028
               +Cathy Ann Holloway,    507 Jasper Court,   Bowie, MD 20721-7221

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 12, 2019 at the address(es) listed below:
              Benjamin Smith     bsmith@shulmanrogers.com, ctremper@shulmanrogers.com
              Brian Hoffman     behoffman@pepcoholdings.com
              Charles Ryan Cohill    rcohill@cameronmericle.com, jcameron@cameronmericle.com
              Christopher Hamlin     chamlin@mhlawyers.com, dmoorehead@mhlawyers.com,chamlin@ecf.inforuptcy.com,
               jsantana@mhlawyers.com,sshin@mhlawyers.com
              Dania Slim     dania.slim@pillsburylaw.com, Jason.sharp@pillsburylaw.com,
               Andrew.alfano@pillsburylaw.com
              David E. Lynn    davidlynn@verizon.net, ecfnotices@verizon.net,lynndr69031@notify.bestcase.com
              Donald L Bell    donbellaw@gmail.com, donbellaw2@gmail.com
              Elizabeth Marian Abood-Carroll     ANHSOrlans@InfoEx.com, ecfaccount@orlans.com
              Gene Jung     gene.jung@brockandscott.com, mdecf@brockandscott.com,wbecf@brockandscott.com,
               cecily.perry@brockandscott.com
              Gregory Singleton     gs@gsingleton.com
              Ira T Kasdan    kdwbankruptcydepartment@kelleydrye.com,MVicinanza@ecf.inforuptcy.com
              Jeanne M. Crouse    Jeanne.M.Crouse@usdoj.gov
              Jeffrey M. Orenstein    jorenstein@wolawgroup.com
              Joshua Welborn     bankruptcymd@mwc-law.com, bankruptcymd@ecf.inforuptcy.com
              Kathryn Ellen Smits    ksmits@ch13md.com
              Lawrence Joseph Yumkas    lyumkas@yvslaw.com, pgomez@yvslaw.com,yvslawcmecf@gmail.com,
               r39990@notify.bestcase.com
              Leah Christina Freedman    bankruptcy@bww-law.com, leah.freedman@bww-law.com
              M. Evan Meyers    bdept@mrrlaw.net
              Mark David Meyer    bankruptcy@rosenberg-assoc.com
              Matthew Fraser Peterson    ANHSOrlans@InfoEx.com, ecfaccount@orlans.com
              Michael J. Lichtenstein    mjl@shulmanrogers.com, tlockwood@shulmanrogers.com
              Patrick John Potter    patrick.potter@pillsburylaw.com, dania.slim@pillsburylaw.com
              Paul Sweeney     psweeney@yvslaw.com, jschraf@yvslaw.com,jvidmar@yvslaw.com,jbeckman@yvslaw.com,
               cadams@yvslaw.com,yvslawcmecf@gmail.com,sweeneypr39990@notify.bestcase.com,
               stevenslr39990@notify.bestcase.com,hopkincr39990@notify.bestcase.com
              US Trustee - Greenbelt    USTPRegion04.GB.ECF@USDOJ.GOV
                        Case 18-10334       Doc 708     Filed 12/14/19      Page 2 of 3



District/off: 0416-0         User: larter                Page 2 of 2                   Date Rcvd: Dec 12, 2019
                             Form ID: defntc             Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              William C. Johnson   wcjjatty@yahoo.com, wjohnson@dcmdconsumerlaw.com,
               johnsonwr90391@notify.bestcase.com
                                                                                            TOTAL: 25
                             Case 18-10334         Doc 708      Filed 12/14/19       Page 3 of 3
                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                     In re:    Case No.: 18−10334 − WIL        Chapter: 11

The Condominium Association of the Lynnhill
Condominium
Debtor


                                              DEFICIENCY NOTICE
DOCUMENT:                  704 − Motion to Withdraw Unclaimed Funds from Court Registry in the amount of $12550.10
                           Filed by Cathy Ann Holloway . (Attachments: # 1 Affidavit # 2 Exhibit) (Arter, Laurie)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 12/26/19.
                           The motion lists the incorrect amount and the drivers license must be non−redacted.

CURE:                      Please file an Amended Motion, Certificate of Service and Affidavit with the correct amount −
                           $10,259.21. A copy of a non−redacted drivers license must be provided.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 12/12/19
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Laurie Arter
                                                                301−344−3327
cc:    Debtor
       Attorney for Debtor − Patrick John Potter
       Credior − Cathy Ann Holloway

defntc (rev. 12/12/2016)
